In a condemnation proceeding, the petitioner condemnor appeals, and the claimant cross-appeals, solely on the ground of inadequacy, from a final order of the Supreme Court, Suffolk County, entered May 21, 1975, after a nonjury trial, which, inter alia, fixed the compensation for the taking. Final order affirmed, without costs or disbursements. The location of the subject property at the intersection of two main local roads, plus the *805fact that many of the neighboring properties are zoned for business use, supports the finding that there existed a reasonable probability that the subject parcel would be rezoned for a business use, albeit not for use as a shopping center. The damage award is proper upon this record. Cohalan, Acting P. J., Hargett, Damiani, Shapiro and Hawkins, JJ., concur.